Citation Nr: 0904062	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for nerves and gastric 
hypermobility.  

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with multilevel disc 
herniation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1971 to October 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Additional evidence was received after the issuance of the 
supplemental statement of the case in November 2006, without 
a waiver of the right to have the additional evidence 
reviewed by the RO.  As the additional evidence is 
duplicative of evidence already of record and it does not 
have a bearing on the appellate issues, a referral of the 
additional evidence to the RO for initial consideration is 
not warranted.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine with 
multilevel disc herniation is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in October 1979, the RO denied a 
claim of service connection for hearing loss; the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights and did not appeal the adverse 
determination. 

2.  The additional evidence presented since the rating 
decision in October 1979 by the RO relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim. 

3.  Bilateral hearing loss was not affirmatively shown to 
have had onset during service; bilateral sensorineural 
hearing loss was not manifested to a compensable degree 
within one year from the date of separation from service; 
bilateral hearing loss, first diagnosed after service beyond 
the one-year presumptive period for bilateral sensorineural 
hearing loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin. 

4.  Post-traumatic stress disorder is not currently 
diagnosed.

5.  A disability manifested by nerves and gastric 
hypermobility is not currently diagnosed.


CONCLUSIONS OF LAW

1.  The rating decision of October 1979 by the RO, denying 
the claim of service connection for hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008).

2.  The additional evidence presented since the rating 
decision by the RO in October 1979, denying the claim of 
service connection for hearing loss is new and material, and 
the claim of service connection for hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, and service incurrence may not be presumed for 
bilateral sensorineural hearing loss as a chronic disease.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008). 

4.  Post-traumatic stress disorder is not due to a disease or 
an injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).

5.  A disability manifested by nerves and gastric 
hypermobility is not due to a disease or an injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004, May 2004, and March 2006. 

New and Material Evidence Claim

The veteran was notified that new and material was needed to 
reopen the claim of service connection for hearing loss, that 
is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claim was previously denied.  
The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

Service Connection Claims

On the claims of service connection, the veteran was notified 
of the type of evidence needed to substantiate the claims, 
namely, evidence of a current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; and evidence that the disabilities were caused or 
aggravated by a service-connected disability.  With regard to 
the claim of service connection for post-traumatic stress 
disorder, the veteran was notified that he should provide a 
complete detailed description of any in-service traumatic 
event to include the names of those involved, dates, and 
places during which the incidents occurred.  

In all the claims, the veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as, after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service records 
and post-service VA and private medical records.  The duty to 
assist includes providing a medical examination when such is 
necessary to make a decision on a claim.  The veteran was 
afforded a VA examinations to evaluate his claims of service 
connection.  As the veteran has not identified any additional 
evidence pertinent to his claims, not already of record, and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Procedural History and Evidence Previously Considered

By a decision dated in October 1979, the RO denied the 
veteran's claim of service connection for hearing loss on the 
basis that while mixed hearing loss was shown on service 
discharge, thereafter, on VA examination in November 1979 the 
veteran's hearing was evaluated as normal; therefore there 
was no evidence of a post-service hearing loss disability.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at that 
time. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The pertinent evidence of record at the time of the RO's 
decision in October 1979 is summarized as follows:

The service treatment records show that on audiological 
examination for ETS (expiration of term of service) in May 
1979, the pertinent findings for puretone thresholds in HERTZ 
at the tested frequencies of 500, 1000, 2000, and 4000 in the 
RIGHT ear were 50, 50, 40, and 65 decibels, respectively, and 
for the LEFT ear were 35, 50, 40, and 60 decibels, 
respectively.  The clinician determined that the veteran's 
audiometry should be rechecked.  It was noted that on follow-
up audiometric consultation in June 1979, the veteran's 
hearing was within normal limits.  

On VA examination in November 1979, the veteran reported 
bilateral hearing loss at discharge from service.  He related 
working in the dental clinic during service and denied severe 
noise exposure.  On audiometric testing, the right ear showed 
that the pertinent findings for puretone thresholds in HERTZ 
at the tested frequencies of 500, 1000, 2000, and 4000 in the 
RIGHT ear were 5, 5, 5, and 20 decibels, respectively, and 
for the LEFT ear were 5, 5, 5, and 20 decibels, respectively.  
The examiner's findings were normal ears and essentially 
normal hearing.   

Current Application

Although the prior decision in October 1979 by the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran's application to reopen the claim of service 
connection was received in January 2004.  

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence and Analysis  

The additional relevant evidence presented since the rating 
decision in October 1979 consists of the following:

VA medical records in April 2003, disclosed complaints of 
decreased hearing.

A VA clinical report in May 2003, recorded the veteran's 
complaints of decreased hearing along with a history of noise 
exposure in service.  The clinician noted that hearing was 
within normal limits in the low to mid frequencies, sloping 
to a moderate high frequency sensorinerural hearing loss, 
bilaterally.  On audiometric testing, the right ear showed 
that the pertinent findings for puretone thresholds in HERTZ 
at the tested frequencies of 500, 1000, 2000, 3000 and 4000 
in the RIGHT ear were 20, 15, 35, and 55 decibels, 
respectively, and for the LEFT ear were 15, 15, 35, and 50 
decibels, respectively. 

In March 2006, a private physician noted that the veteran had 
moderately severe high frequency sensorineural hearing 
impairment in both ears, which maximized at 4000 HERTZ and 
showed flattening at 6000 HERTZ and 8000 HERTZ.  The 
physician added that although this was not classic for a 
"noise notch", it was not infrequently seen with long-
standing noise induced sensorineural hearing loss, as 
eventually the high frequency recovery was lost.  

On VA audiogical examination in June 2006, the veteran 
complained of in-service noise exposure from dental medical 
appliances.  On audiometric testing, the pertinent findings 
for puretone thresholds in HERTZ at the tested frequencies of 
500, 1000, 2000, 3000 and 4000 in the RIGHT ear were 15, 15, 
30, and 45 decibels, respectively, and for the LEFT ear were 
15, 15, 40, and 55 decibels, respectively. The examiner 
diagnosed mild to moderate sensorineural hearing loss in the 
right ear, and moderate hearing loss in the left ear.  The 
examiner opined that it was not at least as likely as not 
that the veteran's hearing loss was related to noise exposure 
in service.  The examiner noted that although the service 
medical records documented hearing loss in May 1979, the 
pattern of hearing loss shown at the time was as likely as 
not related to a temporary middle ear condition.  The 
examiner pointed out that in November 1979, the veteran's 
hearing was within normal limits.  

The evidence submitted in support of the veteran's 
application to reopen consists of documentation of bilateral 
hearing loss, the absence of which was the basis for the 
prior denial of the claim, thus the evidence is new evidence 
as it was not previously submitted to the RO, and it is 
material because the evidence relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
of bilateral hearing impairment post-service discharge.  
Accordingly, the claim of service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Board will now review the record for all the claims of 
service connection. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Hearing Loss

Where a veteran has served 90 days or more, service 
incurrence may be presumed for sensorineural hearing loss, if 
sensorineural hearing loss is manifested to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of VA disability compensation, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

Analysis

The veteran asserts that his hearing loss began in service as 
the result of exposure to excessive noise from dental 
appliances.  

The service medical records show that bilateral hearing loss 
was documented on audiological evaluation in May 1979.  The 
clinician determined that the veteran's audiometry should be 
rechecked, and a notation on the report shows that on 
audiometric consultation in June 1979, hearing was within 
normal limits.  Other than a single entry of bilateral 
hearing loss in May 1979, the service medical records contain 
no complaint, finding, history, or treatment for hearing 
loss.  

As there was a single, isolated finding of hearing loss in 
May 1979 that met the VA standard for hearing loss as a 
disability among findings before and after May 1979 of 
essentially hearing within normal limits, the required 
combination of manifestations sufficient to identify the 
disease entity, bilateral hearing loss, and sufficient 
observation to establish chronicity during service are not 
adequately supported by the service medical records, and as 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

After service, on VA examination in November 1979, 
audiometric testing revealed essentially normal hearing.   

Thereafter, VA medical records in 2003, disclosed complaints 
of decreased hearing, along with a history of noise exposure 
in service, and recorded a diagnosis of sensorinerural 
hearing loss, bilaterally.  The period without documented 
symptoms of bilateral hearing loss from 1979 to 2003 is 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.). 

And while the veteran has stated that he has had progressive 
bilateral hearing loss since service, the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology after service.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
For this reason, continuity of symptomatology is not 
established.

Also, the record shows that bilateral hearing loss of the 
sensorineural type was first documented in 2003, more than 24 
years after service, well beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of bilateral hearing loss after service under 38 C.F.R. § 
3.303(d), where as here, the determinative issue involves a 
question of medical causation, that is, medical evidence of 
an association or link between a hearing loss disability and 
service, competent medical evidence is required to 
substantiate the claim.

While in March 2006, a private physician noted that the 
veteran's sensorineural hearing impairment in both ears was 
not uncommon in long-standing noise induced sensorineural 
hearing loss, the physician did not causally link the 
veteran's bilateral hearing loss to acoustic trauma incurred 
in service.  

The only evidence addressing the etiology of the veteran's 
bilateral hearing loss is the medical opinion of the VA 
examiner in June 2006.  Following a review of the veteran's 
file and the evidence of record, the VA examiner expressed 
the opinion that, that it was not at least as likely as not 
that the veteran's hearing loss was related to noise exposure 
in service.  The examiner noted that although the service 
medical records documented hearing loss in May 1979, the 
pattern of hearing loss shown at the time was as likely as 
not related to a temporary middle ear condition.  In support 
of the rationale provided, the VA examiner cited to the 
audiometric findings in November 1979, which recorded hearing 
within normal limits.  There is no competent evidence that 
contradicts the opinion.

As for the veteran's statements relating his current 
bilateral hearing loss to service, where as here, the 
question is one of medical causation; competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements are not competent evidence on the 
question of medical causation, that is, the relationship 
between the current bilateral hearing loss and service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304. 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Factual Background

The veteran's service personnel records show that he served 
in the Army as a dental assistant and as a dental specialist.  

In correspondence dated in January 1974, Colonel C.K. 
informed the veteran's mother that the veteran had been 
evaluated by gastroentorelogists and psychiatrists due to 
stomach problems associated with his assignments for guard 
duty.  It was noted that the psychiatrist found a personality 
problem caused by undue anxiety, stress and unfounded 
pressures, none which could be traced to his duty 
assignments.  Colonel C.K. stated that the veteran was 
reluctant to take prescribed medication or watch his diet.  
Colonel C.K. opined that the veteran was homesick and 
reported that he would be transferred back to the United 
States.  

The service medical records show that, in May 1979, the 
veteran reported a history of depression, excessive worry and 
trouble sleeping.  The service medical records do not show 
any complaint, clinical finding, or diagnosis of post-
traumatic stress disorder.

After service, on psychiatric intake evaluation in May 2003, 
the veteran complained of stress and seeing shadows.  The 
veteran reported being a medic and dental technician in 
service.  He stated that while stationed in Panama, he was on 
guard duty in the jungle and became frightened by the monkeys 
in the forest.  The diagnosis was anxiety disorder to be 
ruled out, sleep apnea to be ruled out, and depression to be 
ruled out.  VA records show that the veteran denied being in 
combat.  

On psychological evaluation on June 19, 2003, the veteran 
reported that while on active duty, he was stationed in 
Panama and assigned to guard duty in the jungle, which 
frightened him.  He was relieved from his post due to severe 
stomach problems.  The clinician noted that the veteran 
presented post-traumatic stress disorder symptoms manifested 
as depression and a sleep disorder.  

VA clinical notes starting in August 2003, list post-
traumatic stress disorder, as diagnosed on June 19, 2003, as 
part of the veteran's medical problem list.  

Subsequent VA treatment records contained diagnoses of 
depression and anxiety, dysthymia, and major depressive 
disorder with psychotic features.  

In support of his claim for post-traumatic stress disorder, 
the veteran submitted an undated statement wherein he 
described being dropped off with a shot gun and 2 rounds of 
ammunition to guard the ammunition storage located in the 
middle of the jungle in the Canal Zone in Panama, where 
monkeys were jumping off the fence.  

In witness statements in January and March 2006, O.R. stated 
that he served with the veteran while stationed in Panama, 
and recalled that the veteran had many medical problems, 
specifically stomach problems.  He also noted that the 
veteran experienced anxiety regarding the designated guard 
duty locations.  O.R. reported that they lived in austere 
conditions in a non-English speaking country.  

On VA psychiatric examination in November 2007, the examiner 
diagnosed chronic dysthymic disorder and dependant 
personality disorder.  

By a rating decision in April 2008, the RO granted service 
connection for chronic dysthymic disorder, claimed as anxiety 
and depression, and assigned a disability rating of 30 
percent.  

Analysis
The service medical records do not contain any complaint, 
clinical finding, or diagnosis of post-traumatic stress 
disorder.

The questions posed in this case are whether the veteran has 
a current diagnosis of post-traumatic stress disorder and 
whether there is credible evidence of an in-service stressor 
to support a diagnosis of post-traumatic stress disorder.

The pertinent medical evidence consists of VA psychiatric 
evaluations in May and June 2003, as well as subsequent VA 
clinical treatment notes.  Although VA clinical notes 
starting in August 2003 list post-traumatic stress disorder 
as part of the veteran's medical problem list, and while in 
June 2003 a clinician noted that the veteran presented post-
traumatic stress disorder symptoms, post-traumatic stress 
disorder was not diagnosed.  

In the absence of competent medical evidence of a current 
diagnosis of post-traumatic stress disorder in accordance 
with 38 C.F.R. § 4.125(a), there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no current diagnosis of post-traumatic stress 
disorder, the Board does not reach the question of whether 
there is credible evidence of an in-service stressor to 
support the claim.

To the extent that the veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

To the extent that anxiety, stress, depression, excessive 
worry and trouble sleeping were noted in service, and the 
post-service medical evidence contains a psychiatric disorder 
variously diagnosed as depression, anxiety, and dysthymia, 
the Board notes that in April 2008, the RO granted service 
connection for chronic dysthymic disorder, claimed as anxiety 
and depression, and assigned a disability rating of 30 
percent.  

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence shows that the veteran does not meet the diagnosis 
of post-traumatic stress disorder, which is uncontroverted, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Nerves and Gastric Hypermobility

Factual Background

The service medical records documented treatment for as 
nervous diarrhea, irritable colon, inflammatory bowel 
disease, gastric hypermobility, lactose intolerance, frequent 
stooling, malabsortion, and ulcerative colitis.  In December 
1973, the veteran complained of intermittent diarrhea since 
1969, along with diagnoses of irritable colon and lactose 
intolerance.  The clinician related the veteran's problems to 
inability to follow a proper diet while stationed in Panama, 
and recommended a transfer.  A November 1974, upper 
gastrointestinal series (UGI), revealed esophageal mobility 
within normal limits, with no evidence of gastric ulcers, 
hiatial hernia or reflux.  In April 1979, the veteran was 
assessed with ulcerative colitis.  A July 1979 clinical note 
recorded treatment for ulcerative colitis.  

In correspondence dated in January 1974, Colonel C.K. noted 
that the veteran had been evaluated by gastroentorelogists 
and psychiatrists due to stomach problems associated with his 
assignments for guard duty.  The psychiatrist attributed the 
veteran's problems to a personality problem caused by undue 
anxiety, stress and unfounded pressures, none which could be 
traced to his duty assignments.  Colonel C.K. stated that the 
veteran was reluctant to take prescribed medication or watch 
his diet.  

After service, on VA examination in November 1979, the 
veteran gave a history of stomach problems since 1972, to 
include; diarrhea, irritable colon, inflammatory bowel 
disease, lactose intolerance, and ulcerative colitis.  
Following an examination of the veteran, the examiner 
diagnosed idiopathic ulcerative colitis, by history, well 
controlled with treatment.  

By a rating decision in October 1979, the RO granted service 
connection for idiopathic ulcerative colitis.  The condition 
is currently rated as 30 percent disabling.    

On VA examination in May 2002, the veteran reported abdominal 
pains, cramps, melenic stools and episodes of diarrhea.  He 
was diagnosed with idiopathic ulcerative colitis.  The 
examiner noted that the veteran treated the condition with 
medication.  

VA records in 2003, disclosed treatment for gastroesophageal 
reflux disease (GERD).  

In witness statements in January and March 2006, O.R. stated 
that he served with the veteran while stationed in Panama, 
and recalled that the veteran had stomach problems and 
experienced anxiety regarding designated guard duty 
locations.

Analysis

Although the service medical records document numerous 
medical problems, to include nervousness and gastric 
hypermobility, which the veteran was treated in service for 
nerves and gastric hypermobility alone is not enough to 
establish service connection.  There must be a current 
disability resulting from the condition documented injury 
during service.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Although the veteran is competent to describe feeling nervous 
and to report gastrointestinal symptoms, nerves and gastric 
hypermobilty is not a condition under case law where lay 
observation has been found to be competent to establish the 
diagnosis and the determination as to the diagnosis of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  And a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there are questions of a diagnosis, not 
capable of lay observation, which is medical in nature, and 
of medical causation, competent medical evidence is required 
to substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements and testimony as competent evidence to 
the extent that he asserts that he currently suffers from a 
disability manifested by nerves and gastric hypermobility 
noted in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The VA examinations in November 1979, and May 2002, 
attributed the veteran's stomach complaints to idiopathic 
ulcerative colitis.  To the extent that the veteran suffers 
from idiopathic ulcerative colitis, the Board notes that in 
October 1979, the RO granted service connection for 
idiopathic ulcerative colitis, which appears to have been the 
underlying medical problem in service.  Also as noted above, 
the veteran is already in receipt of VA disability benefits 
for a psychiatric condition that includes anxiety.   

The post-service medical evidence does not contain a 
diagnosis of nerves and gastric hypermobility.  In the 
absence of proof of a present disability attributable to 
service there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened and 
to this extent only the appeal is granted.

On the merits of the claim, service connection for bilateral 
hearing loss is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for nerves and gastric hypermobility is 
denied.


REMAND

By a rating decision in October 1979, the RO granted service 
connection for strain of the thoracic spine.  The disability 
is currently rated as 20 percent disabling.  

The veteran claims service connection for degenerative disc 
disease of the cervical spine with multilevel disc 
herniation, as secondary to the service-connected strain of 
the thoracic spine.  

A March 1999 treatment note recorded complaints of neck pain 
for 2 days, following an injury at work.  A July 1999 MRI 
revealed cervical spine disc herniation at C5-C6 and C6-C7.  
VA clinical records starting in 2003, disclose treatment for 
the neck, along with complaints of radicular pain.  

The veteran underwent an orthopedic VA examination in June 
2004.  Following a review of the veteran's claims file and an 
examination of the veteran, the examiner diagnosed 
degenerative disc disease of the cervical spine with 
multilevel disc herniations, central canal stenosis, 
neuroforaminal narrowing and right upper extremity 
radiculopathy.  The examiner opined that the veteran's neck 
condition was not caused by, or the result of, his service-
connected thoracic spine strain.  The examiner explained that 
the veteran's neck problems began nearly 20 years after 
service, and the mechanism of the in-service thoracic spine 
injury did not correlate with his cervical spine findings.  
The examiner further concluded that the service-connected 
thoracic strain was a soft tissue/musculotendonous diagnosis, 
and not of a spinal disc or facet (joint) etiology.  There 
was no evidence of a biochemical connection between the 
thoracic spine condition and the cervical spine pathology.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  Secondary service connection includes 
the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  38 C.F.R. § 
3.310(a).

Although the record contains evidence establishing that the 
cervical spine disability was not caused by, or the result of 
the service-connected thoracic spine strain, on the current 
record, the evidence is inconclusive as to whether the 
cervical spine disability underwent an increase in severity 
and was made worse by the service-connected thoracic spine 
strain.

As the record does not contain sufficient evidence to decide 
the claim, further development under the duty to assist is 
needed.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an orthopedist to determine 
whether it is at least as likely as not 
that the service-connected thoracic spine 
strain  aggravated the cervical spine 
disability.  The claims folder must be 
made available for review by the examiner.

The examiner is asked to comment on the 
clinical significance of the findings of 
VA examination in June 2004, that the 
service-connected thoracic strain was a 
soft tissue/musculotendonous diagnosis, 
and not of a spinal disc or facet (joint) 
etiology, and there was no evidence of a 
biochemical connection between the 
thoracic spine condition and the cervical 
spine pathology.

In formulating the opinion, the examiner 
is asked to consider that the term 
"aggravation" means an increase in 
severity, that is, a permanent worsening 
of the underlying condition as contrasted 
to a worsening of symptoms.

2.  After the above development has been 
completed, adjudicate the claim.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


